DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The reply filed on 2/10/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the election is incomplete.  

As indicated on page 2 of the 9/21/2021 Office Action an election must be made from each grouping of Species.  
Further, this Office Action indicates that upon election of Species 1 (elected by Applicant in the 11/22/2021 and 2/10/2022 responses), further elections are needed from each sub-species grouping (bristle end and bristle arrangement).  Therefore, in total, with an election of Species 1, Applicant must elect one Species from each of all four groupings of Species as indicated in the 9/21/2021 Office Action. 
Applicant has only elected from the first grouping, Species of support element (Species 1) and one groupings of sub-species (bristle arrangement) (Species 1-3) for a total of two of the four elections required.  

To be clear the groupings of Sub-species for elected Species 1 are those beginning with “1-” and the “core” is applicable to any elected Species and therefore must be elected regardless of the preceding election(s).


    PNG
    media_image1.png
    246
    1005
    media_image1.png
    Greyscale

AND 
With elected Species 1, select 1 of the following. 
[Applicant elected Species 1-3 in the 2/10/2022 Response]

    PNG
    media_image2.png
    517
    1092
    media_image2.png
    Greyscale


AND
With any election above (including elected Species 1), select 1 of the following.

    PNG
    media_image3.png
    244
    820
    media_image3.png
    Greyscale





TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/17/2022